Sullivan, J.
The defendant was indicted for living in open and notorious adultery with a certain woman, &c. *359Plea, not guilty. On the trial, the ju^Bpund the defendant guilty. Motion for a new trial overruHl, and judgment on the verdict.
J. Pitcher, for the plaintiff.
W. J. Peaslee, for the state.
The testimony did not prove a “living together” as is required by the statute, but simply, if it proved any thing, an occasional illicit intercourse between the defendant and the woman named in the -indictment. The offence consists in an open and notorious cohabitation, and unless it be of that character, it is not indictable.'

Per Curiam.

The judgment is reversed, and the verdict set aside, with costs. Cause remanded, &c.